Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of bottles, boxes, table lamps, vases, photo frames, jardinieres, atomizers, trays, flower holders, inkstands, candlesticks, coupes, pots, baskets, plates, and coffee sets chiefly used on the table, in the kitchen or household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.